

115 S1054 IS: Dynamic Glass Act
U.S. Senate
2017-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1054IN THE SENATE OF THE UNITED STATESMay 4, 2017Mr. Wicker (for himself and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to ensure that electrochromic glass qualifies as energy
			 property for purposes of the energy credit.
	
 1.Short titleThis Act may be cited as the Dynamic Glass Act.
		2.Inclusion of electrochromic glass as energy property
 (a)In generalClause (i) of section 48(a)(3)(A) of the Internal Revenue Code of 1986 is amended by inserting (including use of electrochromic glass) after a structure. (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.